Citation Nr: 0929748	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
disabling for posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty service from August 1941 to 
October 1945.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a February 2006 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in North Little Rock, Arkansas, which granted 
service connection for PTSD and assigned a 50 percent 
evaluation, effective May 9, 2005.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's PTSD is manifested by subjective complaints of 
chronic sleep impairment, occasional bad dreams, occasional 
short-term memory problems, frequent intrusive thoughts and 
avoidance of places, sounds and smells that are reminiscent 
of war.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent 
disabling for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.14, 4.21, 4.27, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, a letter dated May 2005 advised the Veteran of 
the types of evidence and information necessary to 
substantiate his claim of service connection and the relative 
duties upon himself and VA in developing his claim.  A March 
2006 letter explained how VA assigns disability rating or 
effective date, and explained the type of evidence considered 
in making such determinations.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

In the decision of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court held that, for an increased rating claim, 
VCAA notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where particular criteria beyond mere increase in 
severity may be required for assignment of a higher 
disability rating; that it include notice that a particular 
rating will be assigned by applying diagnostic codes; and 
that it include notice, in the form of examples, of the kinds 
of evidence required to support the increased rating claim.

However, for initial rating claims, where service connection 
has been granted and the initial rating has been assigned, 
the claim of service connection has been more than 
substantiated, as it has been proven.  As such, 38 U.S.C.A. § 
5103(a) notice is no longer required since the purpose that 
the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the rating of the disability does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 
notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  In line with the above 
reasoning, Vazquez does not apply to the Veteran's initial 
rating claim for PTSD because VA's VCAA notice obligation was 
satisfied when the RO granted his claim for service 
connection.  22 Vet. App. 37 (2007).

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA 
Medical Center ("VAMC") treatment records, private 
treatment records, and VA examination reports dated February 
and July 2006.  The claims file also contains the Veteran's 
statements in support of his claim, and the Veteran has not 
referenced any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  As noted 
above, the Veteran has been provided two VA examinations for 
PTSD throughout the pendency of this claim.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disability since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2008).  The duty to assist does not require that 
a claim be remanded solely due to the passage of time since 
an otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  These examination reports are thorough and 
provide sufficient information to rate the Veteran's 
disability under the applicable criteria.  As such, the 
examination reports in this case are adequate upon which to 
base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DC") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  
However, where service connection has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, when the factual findings show distinct 
time periods during which a claimant exhibits symptoms of the 
disability at issue, and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994). 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2008).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) ("DSM-IV").

The criteria for the current 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:	

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The Board must consider the Global Assessment of Functioning 
("GAF") scores that have been reported.  GAF scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 71 to 80 indicate that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and no more than slight impairment in 
social, occupational r school functioning.  GAF scores from 
61 to 70 represent some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupation, 
or school functioning, but generally functioning pretty well, 
and have some meaningful relationships.  GAF scores from 51 
to 60 represent moderate symptoms, such as flat affect and 
circumstantial speech, and occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
function (such as few friends, conflicts with peers or co-
workers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference VA's adoption of the DSM-IV, for rating 
purposes).



III.  Analysis

The Veteran was initially service-connected for PTSD in a 
February 2006 rating decision with an initial evaluation of 
50 percent, effective May 9, 2005.  He primarily contends 
that he is entitled to an increase rating because the 
symptoms of his disorder are so severe that he has been 
rendered unemployable.  See Informal Hearing Presentation 
("IHP"), July 2009.

The evidence of record shows that the Veteran initially 
underwent a mental health evaluation in July 2005, when he 
was examined by K. Allen, LMSW.  Mr. Allen noted that he had 
reviewed the Veteran's service records as part of the 
examination.  During the evaluation, the Veteran said that he 
served in the Pacific Theater during World War II from May 
1942 to October 1945.  Although his MOS was a cook and he did 
not participate directly in combat, it was noted that he 
often took coffee to the infantrymen (see VA examination, 
July 2006); and his service records show that he was awarded 
an AP Service Ribbon with two Bronze Stars.  

During the interview, the Veteran said that he experienced 
many traumatic events during service, including the deaths of 
two cooks who worked with him in the kitchen, a fellow 
serviceman who was in a bathroom when a bomb exploded and 
"only pieces of him were found," witnessing an alligator 
bite another soldier's leg off, and seeing a large pile of 
enemy bodies being burned.  He noted that he still vividly 
recalled the sight and smell of that event.  During the 
mental status examination, the Veteran was found to be well-
groomed with normal cognitive function and judgment and good 
insight.  He endorsed no suicidal or homicidal ideation and 
denied audio or visual hallucinations ("AVH").  Although he 
was found to have good long-term memory, his short-term 
memory was found to be impaired (the Veteran also noted that 
he had been diagnosed with Alzheimer's Disease).  The 
examiner also noted that he displayed avoidance behavior with 
depression, isolation, emotional distancing and putting on a 
cheerful appearance.  His arousal symptoms included recurrent 
memories, sleep interruption, bad dreams, sweating, anxiety, 
distrust and anger.  

K. Allen diagnosed the Veteran with PTSD, chronic, with 
recurrent depressions secondary to PTSD.  He found that his 
Axis IV (psychosocial and environmental problems) issues were 
combat zone stressors, health stressors and financial 
stressors.  Allen concluded that the Veteran's GAF score had 
been no higher than 50 in the past year.

In August 2005, the Veteran underwent a psychiatric 
evaluation by Dr. Chester Jenkins, a psychiatrist who noted 
that he had read K. Allen's report, as well as several 
statements from the Veteran's family members.  The Veteran 
said that while on active duty, he had experienced direct and 
indirect fire and bombardment, saw and handled the bodies of 
friendly and enemy soldiers, and had a recurrent fear that he 
would not survive.  During the mental status examination, he 
was found to be well-groomed, alert and oriented with 
articulate speech.  It was noted, however, that he 
experienced some memory impairment.  Although Dr. Jenkins did 
not note his specific PTSD symptomatology, he diagnosed him 
with PTSD with an Axis IV diagnosis of severe military 
stresses.  His assigned GAF score was 35.

In September 2005, the Veteran was seen at the VAMC for a 
mental health evaluation.  He said he experienced bad dreams 
pertaining to his service experiences and suffered from sleep 
difficulties.  He noted that he did not seem to have many war 
memories until he stopped working.  He said that he re-lived 
the horrors of war on a daily basis and sometimes forgot that 
he was no longer there.  He also talked about the suicide of 
a soldier in his barrack and the guilt that he still felt 
about that because he was initially blamed for his death.  
Regarding his personal life, the Veteran said that he had 
been married to his first wife for 52 years until her death, 
and had been happily married to his current wife for 12 
years.  He noted that his wife and family were very 
supportive.  During the mental status examination, he was 
noted to be well-groomed with good eye contact, speech of a 
regular rate, rhythm and tone, and a stable affect congruent 
with his mood.  His thoughts were relevant, coherent and 
goal-directed.  He endorsed no suicidal or homicidal 
ideation, AVH or delusions.  The VA clinician diagnosed PTSD 
with Axis IV financial stressors.  He noted that his main 
problem was nightmares and insomnia.  His assigned GAF score 
was 55.

In December 2005, he was seen again at the VAMC, during which 
time he complained that he was not sleeping well.  He said 
that he experienced nightmares on "some nights" and had 
trouble getting back to sleep.  He said that although he did 
not feel nervous during the day, his main trouble was 
occasional difficulty staying asleep.  He also complained of 
memory problems but displayed no signs of depression.  During 
the mental status examination, he was appropriately-groomed 
and cheerful and noted that he liked to talk.  He endorsed no 
suicidal or homicidal ideation or AVH.  A depression 
screening yielded negative findings.  The diagnosis was PTSD 
with an Axis IV diagnosis of financial concerns.  His 
assigned GAF score was 55.

In February 2006, the Veteran was afforded a VA psychiatric 
evaluation in connection with his service connection claim.  
He said that he experienced nightmares 3-4 times per week, 
one involving a soldier that had been tortured and hanged 
from a tree by the enemy, and another about a solder who shot 
himself in the head while standing right next to him; he 
added that he took sleep medication.  He also said he 
experienced numerous intrusive thoughts, would not sit with 
his back to the door, and did not watch war films.  He also 
said that his wife told him that he was easily startled and 
jumped upon hearing sounds.  Although he admitted that he did 
not like crowds over a prolonged period, he said that he 
occasionally went out to restaurants and large stores, but 
was limited in these activities because he had to use a 
walker.  Regarding his family, he said that he was very close 
to his wife and could not do without her.  He said that he 
mainly watched TV, read the bible and visited neighbors.  
Upon examination, he was appropriately-groomed and 
cooperative with normal speech and a depressed mood.  His 
affect was appropriate to content, although some dysphoria 
was noted.  He was further found to be logical and oriented 
in all spheres, without any loosening of associations or 
confusion.  His memory was noted to be grossly intact.  He 
endorsed no suicidal or homicidal ideation, AVH or delusions.  
He was found to have adequate insight and judgment.  The 
examiner diagnosed him with PTSD, chronic, and assigned a GAF 
score of 48.  He also specifically noted that the Veteran's 
PTSD did not preclude his employment.  

Following the VA examination, the Veteran submitted a medical 
assessment update from his K. Allen dated April 2006.  
Although there is no indication that Mr. Allen actually 
examined the Veteran again, he noted that the Veteran was 
currently receiving a 50 percent service connection 
disability award and wrote that, as a result of his PTSD, the 
Veteran was unable to work at any substantial gainful 
employment.  He added that he was unable to tolerate 
authority figures who closely supervised him and that he 
angered easily at this.  He further stated that he was unable 
to tolerate close, cooperative work with co-workers due to 
his inability to tolerate people and places.  He specifically 
noted that he was a loner who avoided people and attended no 
organized activities.  He also said that the Veteran had few 
close friends, was isolated to his home, and isolated his 
family along with him.  He concluded that he failed to 
understand why the Veteran was not 100 percent permanently 
and totally disabled.  Again, he diagnosed him with PTSD, 
chronic, with recurrent depression secondary to PTSD.  His 
Axis IV stressors were noted to be combat zone, health and 
financial, and his assigned GAF score was again noted to be 
no higher than 35 during the past year.  

In June 2006, the Veteran returned for a second evaluation 
with Dr. Jenkins, who also noted that the Veteran was 
applying for an increase in his disability evaluation.  Dr. 
Jenkins wrote that he displayed difficulty concentrating, 
obscure thoughts, panic and depression, irritability, loss of 
awareness of his surroundings, neglect of personal appearance 
and hygiene and difficulty establishing and maintaining 
personal relationships.  He added that he seemed unable to 
function independently and that his condition appeared to be 
permanent.  During the mental status examination, he noted 
that the Veteran was wheelchair-bound with informal but 
appropriate dress and grooming.  His speech was soft and 
hesitant but articulate.  His thoughts were noted as halting, 
but in grossly good order.  There was no evidence of current 
well-formed hallucinations, delusions or paranoia.  He was 
alert, although his affect appeared blunted.  He added that 
memory and intellect appeared tenuous.  Dr. Jenkins again 
diagnosed the Veteran with PTSD and severe military stressors 
on Axis IV.  His assigned GAF score was 35.  

In July 2006, the Veteran was afforded a second VA 
psychiatric evaluation by the same examiner who conducted the 
February 2006 evaluation.  Although the Veteran had 
previously stated that he experienced nightmares 3-4 times 
per week, he now said they had decreased to 3-4 times per 
month, and only involved bombing and mosquitoes.  Although he 
still noted some sleep impairment and said he still had 
trouble returning to sleep after bad dreams, he noted that he 
averaged 6-8 hours of sleep per night.  He did, however, note 
that he still experienced numerous intrusive thoughts about 
his military experiences, but said that he was not nervous or 
jumpy when he was awake.  Although he stated that crowds 
sometimes bothered him, he said that he enjoyed going out to 
restaurants and large stores, although he noted that he sat 
with his back against the wall.  He also said that until 
about three months earlier, he had enjoyed going to church, 
but that he could no longer go because he could not get up 
the steps in his wheelchair.  He said this was also the 
reason that he stopped visiting people, and said that he 
mainly just stayed at home and watched TV, although he added 
that he sometimes sat outside and watched passing traffic.  
He also noted that although he did not watch war movies, he 
said that he was now Christian enough that when he saw 
Japanese people, he did not feel like killing them.  
Regarding his family, he described his relationship with his 
wife as "perfect."  He also noted that he had previously 
worked at a plant for 35 years before he retired.  During the 
mental status examination, the Veteran was found to be 
casually-groomed and fully cooperative, without significant 
anxiety or dysphoria.  His mood was euthymic and affect was 
appropriate to content.  Speech was within normal limits 
regarding rate and rhythm with logical and tight thought 
processes and associating.  He was fully oriented in all 
spheres and his memory was fully intact.  He denied suicidal 
or homicidal ideation or AVH or delusions.  His insight and 
judgment were noted to be adequate.  The VA examiner 
diagnosed the Veteran with PTSD and assigned a GAF score of 
48.  Regarding his diagnosis, the examiner noted that he had 
read the letters from the other examiners who had assigned 
him GAF scores of 35, and noted the following:

I cannot reconcile [those GAF scores] with the 
information the [V]eteran provided in 
today[']s examination.  He apparently was able 
to maintain employment for 35 years, was able 
to attend church, does get out and go to 
restaurants and large stores, and has 
nightmares three or four times a month.  I 
believe all of this indicates a level of 
severity that is moderate to severe. ... He is 
not currently working, but I do not find 
evidence that PTSD symptoms preclude 
employment.  He did not report impaired social 
functioning secondary to PTSD symptoms. ... No 
impairment in thought processing or 
communication was noted.  I do not find 
evidence of [sic] PTSD symptoms preclude 
activities of daily living.

VA examination, July 2006.

In addition to the medical evidence, the claims folder also 
contains several lay statements from the Veteran's family 
members, including his wife, daughter, son-in-law, brother 
and granddaughter, citing their observances of his behavior 
and abilities.

After a careful review of the evidence of record, the Board 
concludes that the greater weight of probative evidence is 
against the assignment of an initial disability rating in 
excess of 50 percent.  In reaching this conclusion, the Board 
notes that the Veteran's symptoms include chronic sleep 
impairment, occasional bad dreams, occasional short-term 
memory problems, frequent intrusive thoughts and avoidance of 
places, sounds and smells that are reminiscent of war. 

The Board notes that although the Veteran has occasionally 
complained of memory problems and was found to have some 
difficulty with short-term memory during the private medical 
evaluations, there is some suggestion that he may have been 
diagnosed with Alzheimer's Disease.  However, even if the 
occasional short-term memory loss is attributable entirely to 
PTSD, during both the February and July 2006 VA examinations, 
it was noted that his memory was grossly intact.  Thus, the 
nature and frequency of his memory loss is well within the 
degree contemplated by a 50 percent rating.  Additionally, 
while he has been found to have occasional disturbances of 
motivation and mood (during the February VA examination, he 
was found to have a depressed mood with some noted 
dysphoria), during the July VA examination, his mood was 
noted as euthymic, and he clearly has not been found to have 
either occupational and social impairment to such a degree as 
to result in deficiencies in most areas, including family 
relations, judgment and thinking, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  See VA examination 
reports, February and July 2006.

In addition to the opinions noted during the VA examinations, 
the Board has also considered the examination reports and 
statements of K. Allen and Dr. Jenkins, the Veteran's private 
mental health practitioners.  In this regard, the Board notes 
that whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

Moreover, the Board notes that it has the responsibility to 
weigh the evidence, including the medical evidence, to 
determine where to give credit and where to withhold the 
same, and in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board is mindful that it cannot make its own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans v. 
West; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the weight to be accorded the various items of evidence must 
be determined by the quality of the evidence, and not 
necessarily by its quantity or source.  

In reviewing the opinion K. Allen, the Board notes that 
during his initial evaluation in July 2005, Mr. Allen noted 
that he displayed some avoidance behavior with depression, 
isolation and emotional distancing.  However, in April 2006, 
when he wrote an updated assessment of the Veteran, although 
there is no indication based on his statement that he 
actually met with or evaluated the Veteran again, he 
nonetheless concluded that the Veteran was unable to work 
because he could neither tolerate authority figures, nor 
close, cooperative work with co-workers due to anger problems 
and an inability to tolerate people and places.  He further 
wrote that the Veteran was a loner who had few friends, 
avoided people and organized activities and isolated himself 
and his family at home.  See K. Allen assessment, April 2006.  

As noted above, a medical opinion is diminished where it is 
based on an inaccurate factual premise.  See Reonal v. Brown; 
Sklar v. Brown; Guerrieri v. Brown, supra.  In this case, 
many of Mr. Allen's findings appear inconsistent with the 
Veteran's own statements offered during the course of 
undergoing examination with VA.  For example, there was no 
indication during either of the VA examinations or treatment 
at the VAMC that the Veteran has ever been a loner.  In fact, 
during the December 2005 VAMC examination, the Veteran stated 
that he "liked to talk."  See VAMC records, December 2005.  
During the initial VA examination, he said that although he 
did not like being around large crowds for long periods of 
time, he still went out to restaurants and large stores.  
During the July 2006 VA examination, he said that he actually 
enjoyed going out to restaurants and large stores.  He also 
stated that, until just three months earlier, he had 
regularly attended church, but could no longer go because he 
was in a wheelchair and could not negotiate the steps.  
Moreover, during the first VA examination, when he ambulated 
with a walker, he said that he sometimes visited with 
neighbors.  However, during the second evaluation, he said 
that he had stopped doing this because he was wheelchair-
bound.  Nonetheless, he noted that he still enjoyed sitting 
outside and watching events.  The Veteran also has 
consistently expressed his love for his wife of 13 years, and 
said that they had a "perfect" relationship and that he did 
not know what he would do without her.  In addition, the 
evidence shows that prior to this marriage, he was married 
for 52 years to his first wife and remained married until her 
death.  He has also noted that he has a very loving and 
supportive family, as is clearly demonstrated by the fact 
that several family members, including a son-in-law, wrote 
letters in support of his claim.  Moreover, a review of those 
statements reveals no indication that the Veteran has ever 
isolated himself from his family members, but rather support 
his statements regarding experiencing frequent recollections 
and dreams about the war, occasional episodes of depression 
and short-term memory loss, and the difficulty he has in 
mobility and taking care of himself due to his physical 
limitations.  Such reports are consistent with the clinical 
findings noted during the two VA examinations, and 
manifestations such as occasional depression and short-term 
memory loss are also consistent with the 50 percent rating 
currently assigned.

In addition, the other evidence of record does not support 
Mr. Allen's conclusion that the Veteran is precluded from 
employment as a result of his PTSD.  Although the Board 
acknowledges that the Veteran is now 90 years old and is 
wheelchair-bound, there is no evidence that he ever had any 
difficulties with working with others as a result of anger or 
an inability to get along with co-workers and superiors.  To 
the contrary, the evidence shows that following service, he 
worked in a plant for at least 35 years.  There is no 
evidence of record to suggest that he ever had any 
occupational or social difficulties during this time.  In 
light of these inconsistencies between K. Allen's statements 
and the other evidence of record, the Board finds his opinion 
to be of little probative value concerning the severity of 
the Veteran's PTSD.

Furthermore, the Board also considered the opinion of Dr. 
Jenkins, but, in light of several contradictions therein, the 
Board finds his opinion letters to also be of no probative 
value.  For example, the Board notes that during his initial 
evaluation in August 2005, the psychiatrist indication that, 
with the exception of some memory impairment, the Veteran was 
well-groomed, alert, oriented and articulate.  However, 
during the June 2006 evaluation, which took place just one 
month before the second VA examination, he wrote that the 
Veteran displayed obscure thoughts, panic, irritability, loss 
of awareness of his surroundings, neglect of personal 
appearance and hygiene and difficulty establishing and 
maintaining relationships.  See Dr. Jenkins' assessment, June 
2006.  The Board has considered whether there could have been 
a temporary worsening of the Veteran's disability so as to 
account for the discrepancy between Dr. Jenkin's two reports, 
as well as VA examination conducted in July 2006.  The Board 
notes, however, that in the same June 2006 letter, Dr. 
Jenkins contradicts his previous statements by noting that, 
during the mental status evaluation, the Veteran displayed 
"informal but appropriate dress and grooming," articulate 
speech, alertness, thoughts halting "but in grossly good 
order," and without evidence of hallucinations, delusions or 
paranoia.  Id.   

Based on his clearly contradictory statements regarding the 
nature and severity of the Veteran's disorder, as well as the 
fact that his assertions are contradicted by the VA 
examination and outpatient treatment records associated with 
the claims file, the Board finds that his statements are also 
of no probative value in determining the current severity of 
the Veteran's condition.

Therefore, for these reasons and bases set forth above, the 
Board concludes that the greater weight of the evidence is 
against finding that the manifestations of the Veteran's PTSD 
more nearly approximate the criteria for a 70 percent 
disability rating.  The Board has also considered the 
criteria for a 100 percent disability rating, and concludes 
that, based on the competent medical evidence of record, the 
Veteran does not have the required deficiencies for this 
rating.  Specifically, there is no evidence that he has total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.

The Board has also considered the Veteran's lay statements, 
as well as those submitted by his family members, as to the 
current severity of his PTSD.  As a lay person, the Veteran 
is competent to attest to factual matters regarding symptoms 
he can observe with his own senses, therefore, his 
statements, as well as those of his family, are entitled to 
some probative weight.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, in this case, a competent VA 
psychiatrist has reviewed the evidence, taking into account 
not only the lay statements of record, but also the 
statements from the Veteran's private examiners, and provided 
detailed clinical findings establishing that the 
manifestations of the Veteran's PTSD do not suggest a degree 
of disability that would satisfy the criteria for either a 70 
percent or 100 percent rating.  The Board finds the detailed 
clinical findings of the VA examiner to be more persuasive 
than the lay statements of by the Veteran and his family 
members.

As discussed, that VA examiner further stated that the 
Veteran's symptoms do not equate with those found by the 
private practitioners.  Specifically, following the July 2006 
VA examination, the VA examiner noted that he was unable to 
reconcile the GAF scores assigned by the private examiners 
based on his evaluation of the Veteran.  He further noted 
that his PTSD did not preclude employment, that he had not 
reported any impaired social functioning secondary to his 
disorder, and that there was no evidence that his PTSD 
precluded his activities of daily life.  For the reasons 
already expressed above, the Board finds that his opinions 
are the most probative evidence of record as to the current 
severity of the Veteran's PTSD symptomatology, and that the 
results of his VA examinations ultimately outweigh the 
opinions of the private practioners.

With regard to the Veteran's GAF scores, the Board notes that 
while an examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered, it is not determinative of the percentage rating 
to be assigned as the rating depends on evaluation of all the 
evidence.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  In this 
regard, the Board notes that although the VA examiner 
assigned the Veteran GAF scores of 48, which generally 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job), it is clear, based 
on the Veteran's own statements regarding his symptomatology 
and social functioning, as well as the VA examiner's specific 
clinical findings and the opinion offered at the conclusion 
of the second evaluation, that the current severity of the 
Veteran PTSD is most consistent with the currently-assigned 
50 percent rating.

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an initial increased rating for PTSD; 
the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application, as there is not an 
approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is 
not for application.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an evaluation in excess of 50 percent 
disabling for PTSD is denied



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


